In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                         No. 06-13-00136-CV



2003 CHEVROLET 1500 PU, VIN #1GCEC19T63Z252738, ET AL., Appellants

                                   V.

                  THE STATE OF TEXAS, Appellee



                On Appeal from the 62nd District Court
                      Hopkins County, Texas
                     Trial Court No. CV41739




              Before Morriss, C.J., Carter and Moseley, JJ.
                Memorandum Opinion by Justice Carter
                                MEMORANDUM OPINION
       Jeremy Banks, appellant, filed his notice of appeal October 22, 2013. The clerk’s record

in this matter was due to be filed with this Court on or before December 2, 2013. The clerk’s

record has not been filed, and there is no indication that Banks has made any effort to obtain a

record. On January 8, our clerk’s office wrote to Banks warning him that as he is not indigent,

he is responsible for payment of the fees related to preparation of the clerk’s record. See TEX. R.

APP. P. 20.1, 35.3(a)(2), (b)(3), 37.3(b). We also reminded Banks that the $195.00 filing fee has

not been paid for his appeal.

       By letter dated January 8, 2014, and pursuant to Texas Rules of Appellate Procedure

37.3(b) and 42.3(b), we provided Banks notice of and an opportunity to cure these defects and

warned him that if we did not receive an adequate response to our defect letter within ten days,

then this appeal would be subject to dismissal for want of prosecution. See TEX. R. APP. P.

37.3(b), 42.3(b).

       An additional twenty-five days have now elapsed without response or action by Banks.

Pursuant to Texas Rules of Appellate Procedure 37.3(b) and 42.3(b), we dismiss this appeal for

want of prosecution. See id.



                                             Jack Carter
                                             Justice

Date Submitted:        February 6, 2014
Date Decided:          February 7, 2014




                                                2